DECISION OF DISMISSAL
This matter is before the court on the parties' signed stipulated agreement, filed July 28, 2011, and the proposed stipulation filed August 4, 2011, stating agreed real market values for tax years 2009-10 and 2010-11. In each of the stipulated agreements, the real market value is more than the maximum assessed value and assessed value.
A taxpayer must have standing to bring a property tax appeal to the court. ORS 305.275.1 To have standing, a taxpayer must be "aggrieved." ORS 305.275(1)(a). "In requiring that taxpayers be `aggrieved' under ORS 305.275, the legislature intended that the taxpayer have an immediate claim of wrong. It did not intend that taxpayers could require the expenditure of public resources to litigate issues that might never arise." Kaady v. Dept. ofRev., 15 OTR 124, 125 (2000).
For a taxpayer to be aggrieved, real market value must be lower than the maximum assessed value. Parks Westsac L.L.C. v. Dept. ofRev., 15 OTR 50, 52 (1999). For there to be an immediate claim of wrong, the requested reduction in value must produce a corresponding reduction in property taxes. Where a reduction in real market value will not reduce taxes, this court has ruled that taxpayers are not aggrieved. Sherman v. Dept. of Rev., 17 OTR 322 (2004). *Page 2 
According to Defendant representative, Susan DeBolt, Yamhill County Appraiser, if the court were to order the stipulated real market values, there would be no reduction in Plaintiffs property taxes assessed for tax years 2009-10 and 2010-11. The court cannot order that the tax rolls be changed unless Plaintiff is aggrieved. Now therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of August 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on August 11, 2011. The Court filed and entered this documenton August 11, 2011.
1 All references to the Oregon Revised Statutes (ORS) are to 2009. *Page 1